Citation Nr: 0109255	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for left foot drop.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from May 1951 to May 1977.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the benefit sought on appeal.  

The veteran is service-connected for right suprascapular 
nerve palsy with winging of the scapula, rated 40 percent 
disabling, and for right gastrocnemius, by history, assigned 
a noncompensable evaluation.  

The veteran was notified in April 1984 of a rating action 
that month denying service connection for postoperative 
residuals of a left inguinal hernia repair, performed at a 
military medical facility in March 1981, and for 
postoperative residuals of a left sided parietal abdominal 
wall hernia repair, performed at a military medical facility 
in September 1983.  It was determined that the underlying 
pathology had not been incurred in or aggravated during 
service and the disorders were not secondary to the service-
connected disorders above.  No appeal was taken from that 
rating action.  

It is contended that during January 1998 VA hospitalization, 
for a hiatal hernia repair, the veteran first developed 
symptoms of left foot drop, although it was first diagnosed 
after discharge from that period of hospitalization.  In this 
regard, the last VA outpatient treatment (VAOPT) record on 
file is dated August 20, 1998 and the diagnoses at the time 
of the most recent VA examination, in October 1999, were left 
peroneal neuropathy; degenerative disc disease (DDD) of the 
lumbar spine with vertebral foraminal stenosis at L2-3 on the 
right, at L3-4 and L4-5 bilaterally, and moderate central 
canal stenosis of L3-4; mild degenerative arthritis of the 
left foot; and moderate degenerative joint disease (DJD) of 
the left knee.  It was noted that after review of the 
surgical report and hospital discharge summary, there was no 
notation that foot drop was present at time of discharge.  
There was no indication whether any left foot drop which 
manifested after discharge from his VA hospitalization in 
January 1998, was caused by VA surgery or other treatment 
during that VA hospitalization. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left foot 
drop since January 1998.  After securing 
the necessary release, the RO should 
obtain these records.  

This should include, but not be limited 
to, all VAOPT records since August 20, 
1998.  

2.  The veteran should be afforded a VA 
neurology examination to determine the 
etiology of any current left foot drop.  
The claims folder should be made 
available to the examiner for review 
before the examination.

The examiner should be requested to 
indicate whether it is more likely, less 
likely or as likely as not  that any 
current left foot drop is in any way 
related to or caused by his period of VA 
hospitalization in January 1998, to 
include a hernia repair during that 
hospitalization.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


